UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2008 MRU Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33073 (Commission File Number) 33-0954381 (IRS Employer Identification No.) 590 Madison Avenue, 13th Floor New York, NY (Address of principal executive offices) 10022 (Zip Code) (212) 398-1780 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. The information set forth under Item 3.02 of this Current Report on Form 8-K (the “Current Report”) is incorporated herein by reference. Item 2.01. Termination of Material Definitive Agreement. The information set forth under Item 3.02 of this Current Report is incorporated herein by reference. Item 2.03. Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant. The information set forth under Item 3.02 of this Current Report is incorporated herein by reference. Item 3.02. Unregistered Sales of Equity Securities. On June 30, 2008, Battery Ventures VII, L.P. and Battery Investment Partners VII, LLC (collectively, the “Investors”) purchased from MRU Holdings, Inc. (the “Company”) 2,197,109 shares (the “Shares”) of new Series B-2 Convertible Preferred Stock, par value $0.001 per share (the “Series B-2 Preferred”) and warrants to purchase 659,132 shares of Common Stock (the “New Warrants”) at a price of $2.25 per Share (the “Series B-2 Original Issue Price”) plus $0.0375 per Share attributable to the New Warrants for $5,025,886.84 (the principal amount of the Notes (as defined below) plus accrued and unpaid interest thereon as of June 30, 2008). The Series B-2 Preferred is senior to the Company’s outstanding Series B Convertible Preferred Stock, par value $0.001 per share (the “Series B Preferred”) and its common stock (the “Common Stock”) with respect to the payment of dividends and payment upon a Liquidation Event (as defined in the certificate of designation for the Series B-2 Preferred (the “Certificate of Designation”)). Terms of the Series B-2 Preferred and the New Warrants Dividends on Series B-2 Preferred.The Series B-2 Preferred is entitled to receive when, as and if declared by the Company’s board of directors (the “Board”) out of funds legally available therefor, dividends on the Series B-2 Preferred at a simple annual rate equal to nine percent (9%) of the Series B-2 Original Issue Price (the “Series B-2 Dividend Rate”), up to but not including September 30, 2008 (the “Alternate Interest Rate Date”) and at a simple annual interest rate of eighteen percent (18%) of the Series B-2 Original Issue Price (the “Alternate Rate”) from and after the Alternate Interest Rate Date until the Series B-2 Preferred is converted, exchanged or redeemed as described below; provided, however, dividends shall not be declared unless permitted under the Subordination Agreement (as defined below).Subject to the foregoing, dividends may be paid by the Company in cash or shares of Common Stock; provided, however, that dividends shall not be paid in shares of Common Stock if, after giving effect to such dividends, the aggregate number of shares of Common Stock beneficially owned by a holder of Series B-2 Preferred (each, a “Series B-2 Holder” and collectively, the “Series B-2 Holders”) and its affiliates exceeds 19.99% of the voting power of the Company (the “Issuance Limitation”), unless the Company obtains the requisite stockholder approval under NASDAQ Marketplace Rule 4350(i)(1)(B) (“Stockholder Approval”), in which case the Issuance Limitation shall no longer apply to the Series B-2 Holders.Dividends paid in Common Stock will be paid in Common Stock by dividing the amount of such dividends by the higher of (i) the Series B-2 Original Issue Price and (ii) the volume-weighted average price for the Common Stock over the ten trading days immediately preceding dividend payment date.To the extent declared, dividends are to be paid on June 30th of each year. Liquidation Preference.On the occurrence of a Liquidation Event (as defined in the Certificate of Designation), the Series B-2 Holders will be entitled to receive, prior and in preference to any distribution of any of the assets of the Company to the holders of any securities junior to the Series B-2 Preferred, the greater of: · any and all accrued and unpaid dividends (whether or not declared) compounded annually up to the date of the Liquidation Event and an amount per share equal to the Series B-2 Original Issue; and · the consideration per share of Series B-2 Preferred that each Series B-2 Holder would have received if such Series B-2 Holder had converted its shares of Series B-2 Preferred, together with all compounded and accrued and unpaid dividends (whether or not declared) on each such share of Series B-2 Preferred up until the date of the Liquidation Event, into Common Stock immediately prior to the Liquidation Event. Automatic Conversion into Equity Securities.Upon the consummation by the Company of the issuance of equity securities (the “Equity Securities”) pursuant to an equity financing (including the issuance of Equity Securities upon the conversion or exchange of debt securities (the “Automatically Converting Debt Securities”) issued in connection with an equity financing) in which the Company receives in excess of a minimum threshold amount of gross proceeds mutually agreed to by the Company and the Investors (the “Equity Financing”), the Shares will automatically convert into such number of shares of Equity Securities, as is determined by dividing (A) the sum of (i) any and all accrued and unpaid dividends (whether or not declared) through the date of conversion on all shares of Series B-2 Preferred held by such Series B-2 Holder on the Equity Financing Closing Date (as defined in the Certificate of Designation) and (ii) the aggregate Series B-2 Original Issue Price for all the outstanding shares of Series B-2 Preferred held by such Series B-2 Holder on the Equity Financing Closing Date, by (B) the per share price of the Equity Securities sold in the Equity Financing. Optional Conversion into Common Stock.In the event that the Series B-2 Preferred is not automatically converted in connection with an Equity Financing before the Alternate Interest Rate Date, on and after the Alternate Interest Rate Date, each share of Series B-2 Preferred shall be convertible, at the option of a Series B-2 Holder, into a share or shares of Common Stock without the payment of any additional consideration into the number of fully paid and nonassessable shares of Common Stock that results from dividing (A) the sum of (i) the Series B-2 Original Issue Price plus (ii) accrued and unpaid dividends on the Series B-2 Preferred (regardless of whether declared), by (B) the conversion value per share in effect for each share of Series B-2 Preferred (the “Series B-2 Conversion Value”) at the time of conversion.The Series B-2 Conversion Value shall initially be equal to the Series B-2 Original Issue Price and will be adjusted from time to time for stock splits and the like. The conversion of the Series B-2 Preferred as described in the paragraph is subject to the Issuance Limitation, unless Stockholder Approval is obtained. Optional Exchange Into Automatically Converting Debt Securities.If the Company issues Automatically Converting Debt Securities, each Series B-2 Holder shall have the right, but not the obligation, to exchange all, but not less than all, of the Series B-2 Preferred held by such Series B-2 Holder for Automatically Converting Debt Securities on the same terms and conditions applicable to the purchasers of the Automatically Converting Debt Securities.Upon such exchange, a Series B-2 Holder shall be entitled to a principal amount of Automatically Converting Debt Securities equal to the sum of (i) any and all accrued and unpaid dividends (whether or not declared) on the shares of Series B-2 Preferred then held by such Series B-2 Holder through the date of issuance of the Automatically Converting Debt Securities and (ii) the aggregate Series B-2 Original Issue Price for all shares of Series B-2 Preferred held by such Series B-2 Holder. Voting Rights.In addition to any rights of the Series B-2 Preferred with respect to voting as a class under the Delaware General Company Law, and in addition to the rights of the Series B-2 Holders set forth below under the heading “Protective Provisions,” the Series B-2 Holders shall vote as one class together with the Common Stock and the Series B Preferred, and each Series B-2 Holder shall have the number of votes equal to the number of shares of Common Stock into which the shares of Series B-2 Preferred held by such Series B-2 Holder may be converted as described under “Optional Conversion into Common Stock” above (excluding accrued and unpaid dividends), and the Series B-2 Holders shall be entitled to vote or otherwise participate in any proceeding in which actions shall be taken by the Company or the stockholders thereof or be entitled to notification as to any meeting of the stockholders; provided, however, in no event shall voting power of any Series B-2 Holder, together with its affiliates, exceed 19.99% of the voting power of the Company (the “Voting Limitation”), unless Stockholder Approval is obtained, in which case, the Voting Limitation shall no longer apply. Protective Provisions.So long as at least 1,089,033 shares of Series B-2 Preferred are outstanding, the Company shall not without first obtaining the approval the majority of the holders of the Series B-2 Preferred: · enter into any sale of all or substantially all of its assets, or Fundamental Change (as defined in the Certificate of Designation), or any liquidation or winding up of the Company, in each case where such transaction or event results in net proceeds, on a per share basis, received by each Series B-2 Holder of less than three times the Series B-2 Original Issue Price; · other than in connection with the issuance of Equity Securities and the Automatically Converting Debt Securities, amend the Certificate of Designation or the Company’s certificate of incorporation or bylaws in a manner adverse to the Series B-2 Preferred; · other than the Equity Securities, authorize or designate any equity security senior to or on parity with the Series B-2 Preferred or any additional shares of Series B-2 Preferred; · other than the Equity Securities and the Automatically Converting Debt Securities, issue any additional shares of Common Stock or any shares of preferred stock (other than with respect to the Series B Preferred outstanding on the date hereof and the Series B-2 Preferred), or any Options or Convertible Securities (each as defined in the Certificate of Designation); · other than with respect to the Equity Securities, the Series B Preferred and the Series B-2 Preferred, pay any dividend on or purchase, redeem or otherwise acquire any securities junior to the Series B-2 Preferred; or · other than in connection with the issuance of the Equity Securities and the Automatically Converting Debt Securities, decrease or increase the size of the Board. Optional Redemption after December 31, 2008.Subject to the provisions of the Subordination Agreement (as defined below), at any time on or after December 31, 2008, the holders of a majority of the Series B-2 Preferred may require the Company to redeem all of the outstanding shares of Series B-2 Preferred and pay the Series B-2 Holders for each share of Series B-2 Preferred then held by such holders (i) any and all accrued and unpaid dividends (whether or not declared) on such share of Series B-2 Preferred through the redemption date, and (ii) an amount per share equal to the Series B-2 Original Issue Price. Terms of the New Warrants.
